Citation Nr: 0513338	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease and arthritis, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for strain of the 
cervical spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1974.  He also had additional periods of active 
duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 1999, the RO denied the 
veteran's claim for service connection for a right knee 
disability.  This case was previously before the Board in 
December 2000, at which time it was remanded for additional 
development of the record.  By decision dated in May 2003, 
the Board denied service connection for a right knee 
disability.  The veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated December 15, 2004, granted a Joint 
Motion for Partial Remand (Joint Motion), and vacated that 
part of the Board's May 2003 decision that denied service 
connection for a right knee disability.  

In a rating decision dated in June 2001, the RO increased the 
evaluation assigned for the veteran's service-connected low 
back disability from 10 percent to 20 percent, effective 
March 2001.  The veteran disagreed with the assigned rating.  
In its May 2003 determination, the Board remanded this claim 
to the RO for additional development of the record.  The case 
is again before the Board for appellate consideration.

The issues of entitlement to service connection for a right 
knee disability and hepatitis C and entitlement to an 
increased rating for a strain of the cervical spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
limitation of motion and pain.  

2.  There is no clinical evidence of incapacitating episodes.


CONCLUSION OF LAW

A rating in excess of 30 percent for lumbosacral strain with 
degenerative disc disease and arthritis is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (as in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in July 2003 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains VA 
medical records and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

Service connection for residuals of a sprain of the lumbar 
spine was granted by the RO in a September 1999 rating 
action.  It was indicated that the low back disability had 
preexisted service, and was aggravated by service.  The 
rating decision further notes that the pre-service level of 
disability was 10 percent.

The veteran submitted a claim for an increased rating for his 
service-connected low back disability in March 2001. 

VA outpatient treatment records dated in 2001 have been 
associated with the claims folder.  The veteran was referred 
to the orthopedic clinic in March 2001 with a report of an 
increase in pain over the previous week.  It was indicated 
that he had no leg pain, and no bowel or bladder complaints.  
An examination disclosed no pain with palpation of the 
lumbosacral spine.  Sensation was intact, and motor strength 
was 5/5 in the lower extremities.  Straight leg raising was 
negative, bilaterally.  An X-ray study of the lumbar spine 
revealed lumbar spondylosis with disc narrowing and spur 
formation.  In April 2001, straight leg raising was positive 
bilaterally.  Magnetic resonance imaging of the lumbar spine 
demonstrated disc space narrowing and moderate to severe 
spinal stenosis.  The veteran was seen in May 2001 and 
complained that his low back pain was getting progressively 
worse.  He described pain radiating down the right leg to the 
right knee, and reported right knee numbness.  A sensory 
examination was intact to light touch and pin prick.  Muscle 
strength was 5/5 in all groups.  Straight leg raising was 
negative.  

Additional VA outpatient treatment records dated in 2002 and 
2003 are of record.  In January 2003, the veteran reported 
that his low back pain occasionally radiated to his right 
thigh and right knee.  On examination, range of motion of the 
trunk was decreased in forward flexion.  There was mild 
tenderness in the right paraspinalis lumbar region.  Gait was 
within normal limits.  The veteran was seen the following 
month and reported no complaints of radiation.  When he was 
seen in March 2003, the veteran reported that low back pain 
continued to be a problem.  He also described leg pain with 
numbness over the lateral thigh.  An examination disclosed 
that range of motion of the back was limited secondary to 
pain.  There was no midline tenderness.  Bilateral paraspinal 
tenderness in the lumbar region was noted.  Straight leg 
raising was negative, bilaterally.  The pertinent assessment 
was low back pain, with muscle spasms complicating ongoing 
therapy.

The veteran was afforded a VA examination of the spine in 
August 2003.  The examiner noted that he reviewed the claims 
folder.  The veteran described pain being present daily.  It 
was reportedly constant and localized across the lower lumbar 
area at a level of 8.5/10 in intensity.  The pain was made 
worse by prolonged sitting or standing, and by stair 
climbing.  Stooping and bending exacerbated the pain.  The 
veteran related he had numbness extending down both legs in 
their entirety to the ankle area after prolonged sitting.  He 
noticed no weakness of the legs.  Sensation appeared to be 
intact.  The veteran walked with a cane and used a back 
brace.  On examination, the veteran moved out of a chair with 
great difficulty.  He had difficulty in straightening up 
after being seated.  There was no paraspinal spasm, but he 
had mild subjective tenderness in the right and left 
paralumbar areas.  The veteran could tilt 35 degrees to the 
right and left, and was limited at that point by pain.  He 
could extend 25 degrees without pain.  Rotation was to 45 
degrees, bilaterally, without pain and he could flex 
antegrade 45 degrees, limited by painful discomfort at 45 
degrees.  It was indicated that the veteran had significant 
impairment of range of motion and discomfort and was not able 
to undergo repetition to reevaluate range of motion at that 
time.  The veteran had 5/5 strength in the lower extremities.  
Deep tendon reflexes were 2+ at the knee and absent at the 
ankles.  Sensation appeared to be intact.  The diagnosis was 
lumbar spondylosis with degenerative disc disease and 
arthritis of the lumbar spine with radiculopathy.  



Analysis 

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295 (as 
in effect prior to September 26, 2003).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5292 (as in 
effect prior to September 26, 2003).  

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluation of all 
other disabilities, applying whichever method results in the 
higher evaluation.  For purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and Note (1) (2004)).  

A 60 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation is assignable 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Diagnostic Code 5293.

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  Although the latest amendment purported to 
make only editorial, not substantive changes to the criteria 
for evaluating intervertebral disc syndrome that became 
effective in 2002, the notes defining incapacitating episode 
and chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The veteran was notified of the September 2002 change in the 
rating criteria in the supplemental statement of the case 
issued in September 2003.  He was informed of the September 
2003 changes by the RO by way of a supplemental statement of 
the case issued in December 2004.  The RO also applied the 
change in regulations in adjudicating the veteran's claim.  
As the veteran has been apprised of the new regulations and 
afforded an opportunity to comment or submit additional 
evidence on his behalf, there is no prejudice to the veteran 
in the Board's review of his claim under the three sets of 
criteria.  Bernard, 4 Vet. App. 384, 394.

The record demonstrates that the veteran's low back 
disability is manifested primarily by tenderness, pain and 
limitation of motion.  In this regard, the Board observes 
that when he was examined by the VA in August 2003, the range 
of motion of the lumbar spine was limited by pain.  The 
examiner commented that there was significant impairment in 
the range of motion.  While no spasm was present, tenderness 
of the lumbar spine was demonstrated.  

As noted above, since he had a preexisting low back 
disability that was determined to be 10 percent disabling, 
the veteran is, in effect, receiving the maximum evaluation 
for it based on limitation of motion.  In order to receive a 
higher rating based on limitation of motion, ankylosis would 
have to have been demonstrated.  There is no clinical 
evidence in this case of ankylosis.  

Similarly, the record is devoid of neurological findings that 
would warrant an increased rating under any of the Diagnostic 
Codes in effect during the course of the veteran's appeal.  
In this regard, the Board notes that there is no objective 
evidence demonstrating that the veteran's low back disability 
was more than severe (Diagnostic Code 5293, as in effect 
prior to September 23, 2002) or that it has resulted in 
incapacitating episodes.  In addition, the Board observes 
that there is no basis for assigning separate evaluations for 
orthopedic or neurological manifestations.  In this regard, 
no bowel or bladder symptoms have been shown.  

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In so considering, the Board acknowledges complaints 
of severe pain with range of motion upon VA examination in 
August 2003.  The Board finds that such pain, and functional 
loss have already been fully contemplated in the presently 
assigned 30 percent rating.  

In sum, the Board concludes that there is no basis for a 
rating in excess of 30 percent for the Board's service-
connected low back disability under any of the Diagnostic 
Codes in effect during the appeal.  The Board concludes that 
the medical findings on examination are of greater probative 
value than the veteran's statements regarding the severity of 
his low back disability.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased rating for lumbosacral strain with degenerative 
disc disease and arthritis.


ORDER

An increased rating for lumbosacral strain with degenerative 
disc disease and arthritis is denied.




REMAND

The veteran asserts that service connection is warranted for 
a right knee disability.  As noted in the Joint Motion, in 
its December 2000 remand, the Board directed that the RO 
verify the veteran's periods of service, to include active 
duty and active duty for training, and to ensure that all 
service medical records had been obtained.  In addition, the 
RO was to provide an orthopedic examination and the claims 
folder was to be reviewed by the examiner in conjunction with 
the examination.  The Joint Motion stated that while the 
examiner, during the course of the June 2002 VA examination, 
indicated he had reviewed the file, he made no mention of a 
February 1972 service medical record which showed that the 
veteran had injured his right knee.  The Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the United States Court of Veterans Appeals 
(Court).  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

By rating action dated in September 2004, the RO denied the 
veteran's claims for service connection for hepatitis C and 
for an increased rating for strain of the cervical spine.  A 
notice of disagreement with this determination was received 
in January 2005.  However, a statement of the case has not 
been issued with respect to these claims.  Where a statement 
of the case has not been provided following the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the service 
department to verify all periods of 
service for the veteran, to include 
active duty and active duty for training.  
The RO should then obtain all service 
medical records for each period of 
service.

2.  The veteran should then be afforded a 
VA orthopedic examination, to determine 
the nature and etiology of his current 
right knee disability.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the current right knee 
disability is related to service.  The 
examiner is to be directed to comment 
specifically about the notation in 
February 1972 that the veteran had 
injured his right knee.  The rationale 
for any opinion expressed should be set 
forth.  All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

3.  The RO should issue a Statement of 
the Case reflecting its adjudication of 
the issues of entitlement to service 
connection for a hepatitis C and for 
strain of the cervical spine.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


